PER CURIAM.
The judgment recovered in this action rests upon a very insecure foundation. The action was brought to recover damages for gdods sold and delivered by the plaintiff to the defendant under a written contract made between the parties. The defendant denied the delivery of all the goods which the plaintiff claimed to have delivered, and defended upon the ground that she was induced to sign, the contract by reason of the misrepresentations and fraud of the plaintiff’s agent. The jury returned a verdict in favor of the defendant.
The answer contained general allegations of fraud and misrepresentation, but did not set forth the alleged false and fraudulent representations, or plead the facts upon which this defense was based. The alleged defense set up in the answer was insufficient, and the plaintiff’s motion to strike it out should have been granted. The evidence of the defendant as to the alleged fraud was as general and indefinite as the allegations of her answer. The evidence in this record is wholly insufficient to support the verdict which was rendered.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.